      Case 1:18-cv-10016-ALC-DCF Document 80 Filed 03/29/21 Page 1 of 1



                                                                                          03/29/2021
                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 BRANDON SANDERS,                         )
                                          )
       Plaintiff,                         )
                                          )
 v.                                       )
                                              C.A. No. 1:2018-CV-10016
                                          )
 MAKESPACE LABS, INC,                     )
                                          )
       Defendant.                         )
                                          )
                                          )
                                          )
                                          )


                                  [PROPOSED] ORDER


       AND NOW, this _____       March
                      29 day of ______________, 2021, upon consideration of Plaintiff’s

unopposed Motion for Attorneys’ Fees and Reimbursement of Expenses, and upon the Court’s

finding that the Motion seeks attorneys’ fees based upon reasonable hours expended and

reasonable hourly rates, and that the requests expenses were reasonably incurred, it is HEREBY

ORDERED that Class Counsel is awarded fees and expenses in the total amount of $225,000.00.

Defendant shall pay such sums in accordance with the terms of the Settlement Agreement.



                                                  BY THE COURT:



                                                  ______________________________
                                                  HON. ANDREW L. CARTER, JR.
                                                  UNITED STATES DISTRICT JUDGE
